              Case 2:17-cr-00661-DMG Document 1040 Filed 04/22/21 Page 1 of 2 Page ID #:20164



                 1   Michael S. Devereux (State Bar No. 225240)
                                WEXFORD LAW
                 2
                     9171 WILSHIRE BOULEVARD, SUITE 500
                 3    BEVERLY HILLS, CALIFORNIA 90210
                 4        TELEPHONE: (424) 444-0883

                 5

                 6   Attorney for Defendant, SURGERY CENTER MANAGEMENT
                 7
                                          UNITED STATES DISTRICT COURT
                 8
                                         CENTRAL DISTRICT OF CALIFORNIA
                 9

                10
                     UNITED STATES OF AMERICA,                     Case No.: CR 17-00661-DMG
                11
                                                                   DEFENDANT SURGERY
                12                            Plaintiff,           CENTER MANAGEMENT’S
                                                                   JOINDER IN CO-DEFENDANT
                13         v.                                      JULIAN OMIDI’S OPPOSITION
                                                                   TO MOTION TO QUASH
                                                                   SUBPOENA
WEXFORD LAW




                14   JULIAN OMIDI, et al,
                15                                                 HON. DOLLY M. GEE
                                              Defendant.
                16

                17
                           PLEASE TAKE NOTICE that on April 28, 2021 at 2:30 p.m., or as soon
                18

                19   thereafter by video conference or in attendance, as counsel may be heard,
                20   Defendant Surgery Center Management, through their counsel of record, Michael S.
                21
                     Devereux, will ask to join in co-defendant’s Omidi’s Opposition (dkt #1023) to the
                22

                23   Motion to Quash Subpoena (dkt #1014) to the extent it applies to Surgery Center
                24
                     Management.
                25
                     ///
                26

                27   ///
                28
                     ///
              Case 2:17-cr-00661-DMG Document 1040 Filed 04/22/21 Page 2 of 2 Page ID #:20165



                 1         This joinder is based upon the opposition filed by co-defendant Julian Omidi,
                 2
                     as well as all filings and records in this case and such further evidence as may
                 3

                 4   properly be presented to the Court.
                 5   Dated: April 22, 2021                  WEXFORD LAW,
                 6

                 7

                 8
                                                                Michael S. Devereux
                                                                  Michael S. Devereux
                 9                                               Attorney for Defendant
                10                                          SURGERY CENTER MANAGEMENT
                11

                12

                13
WEXFORD LAW




                14

                15

                16

                17

                18

                19

                20

                21

                22

                23

                24

                25

                26

                27

                28
                                                               2
                                                             JOINDER
